DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-19, in the reply filed on 11/1/2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anjiki et al. (US 2017/0218488) in view of Kiyoshi et al. (US 3411957).
With respect to Claim 1, Anjiki teaches a nodular iron alloy with a composition, in weight%, as follows (para. 18, 33-52):

Claim 1
Anjiki
C
2.2-3.2
2.7-4.3
Si
1.7-2.3
2.0-3.5
Mn
0.2-0.6
0.3-0.8
Cu
0.2-0.6
0.3-1.0
Cr
0.1-0.4
0.05-0.90
Ni
0.4-0.8
-
Mo
0.15-0.45
0.05-1.0
Co
0.2-1.0
-
Mg
0.02-0.06
0.02-0.10
Fe
contained
Balance with impurities


Thus, Anjiki teaches a nodular iron alloy with compositional ranges overlapping each of the instantly claimed ranges, with the exception of Ni and Co.
Kiyoshi teaches a spheroidal graphite (i.e. nodular) cast iron alloy with compositional ranges of C, Si, Mn, Cr, and Mo substantially overlapping the instant claim and those of Anjiki, wherein the alloy further comprises up to 5 wt% of Ni and/or Co are added in order to improve the quality of the cast alloy in particular, improve the hot workability, heat treatability, and mechanical properties of the alloy. (col. 3, ln. 48-51; col. 4, ln. 51-63).
Thus, Kiyoshi and Anjiki are drawn to substantially similar iron alloys with nodular/spheroidal graphite.  It would have been obvious to one of ordinary skill in the art to modify the nodular cast iron of Anjiki to add up to 5 wt% of Ni and Co, as taught by Kiyoshi, in order to improve the quality of the cast alloy for example, to improve the hot workability, heat treatability, and/or mechanical properties of the alloy.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed 
With respect to Claim 2, Anjiki teaches an iron content overlapping the instantly claimed range. (para. 18, 33-52).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges of Anjiki in view of Kiyoshi.  MPEP § 2144.05.
With respect to Claim 3, Anjiki teaches a content of sulfur of 0.05 wt% or less and phosphorus content of 0.1 wt% or less. (para. 49-50). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges of Anjiki in view of Kiyoshi.  MPEP § 2144.05.
With respect to Claims 5 and 7, Anjiki teaches a nodular cast iron alloy comprising graphite nodules (see, e.g., abstract) but is silent as to the Young’s modulus of and diameter of graphite nodules in the nodular cast iron alloy.  However, as Anjiki in view of Kisoshi teach a nodular graphite cast iron alloy with a composition substantially overlapping the claimed ranges and further teach a pearlite microstructural content and tensile strength overlapping the claimed ranges (see Claims 6 and 7 below), it would be expected to result in the same properties including Young’s modulus and graphite nodule diameter.  See MPEP 2112.01.
With respect to Claim 6, Anjiki teaches a tensile strength of 700 MPa or more (para. 64) including examples with tensile strengths ranging between 785 and 895 MPa, falling within the claimed range. (Table 3).  It would have been obvious to one of ordinary skill in the art to select a cast iron with an ultimate tensile strength from the portion of the overlapping ranges taught by Anjiki in view of Kiyoshi.  MPEP 2144.05.
With respect to Claim 7, Anjiki teaches a cast iron with a pearlite content of 60-100% (para. 26-27) including examples with pearlite content greater than 90%, falling within the claimed range. (Table 3).  It would have been obvious to one of ordinary skill in the art to select a cast iron with a pearlite content from the portion of the overlapping ranges taught by Anjiki in view of Kiyoshi.  MPEP 2144.05.

With respect to Claim 10, Anjiki teaches a cast iron with a graphite spheroidizing ratio (nodularity) of 80% or more (para. 21) including examples with nodularity greater than 85% (Table 2; para. 108), but is silent as to the density of graphite nodules in the nodular cast iron alloy.  However, as Anjiki in view of Kisoshi teach a nodular graphite cast iron alloy with a composition substantially overlapping the claimed ranges and further teach substantially similar microstructure and properties including nodularity, pearlite phase content, and tensile strength (see Claims 6-8), it would be expected to result in the same properties including number density of graphite nodules.  MPEP 2112.01.
With respect to Claims 11-12, Anjiki teaches an automobile component, such as a piston, created from the nodular iron alloy. (see para. 1, 11, 18).  Anjiki further teaches additional conventional internal combustion components including a crankshaft. (see Fig. 3).  It would have been obvious to one of ordinary skill in the art to use the iron alloy of Anjiki in view of Kiyoshi, taught to be suitable for engine components, to form conventional engine components such as a crankshaft, with a predictable result of success.
With respect to Claim 13, compositional ranges including zero are interpreted as optional elements.  Therefore, Anjiki in view of Kiyoshi teach a nodular iron alloy with compositional ranges overlapping each of the required ranges. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges.  MPEP 2144.05.
With respect to Claims 14-16, Anjiki teaches a nodular cast iron alloy comprising graphite nodules with an ultimate tensile strength, pearlite content, and nodularity overlapping the instantly 
With respect to Claims 18-19, Anjiki teaches an automobile component, such as a piston, created from the nodular iron alloy. (see para. 1, 11, 18).  Anjiki further teaches additional conventional internal combustion components including a crankshaft. (see Fig. 3).  It would have been obvious to one of ordinary skill in the art to use the iron alloy of Anjiki in view of Kiyoshi, taught to be suitable for engine components, to form conventional engine components such as a crankshaft, with a predictable result of success.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anjiki et al. (US 2017/0218488) in view of Kiyoshi et al. (US 3411957), as applied to Claims 3 and 16, respectively, further in view of Dekker (US 2014/0093416).
With respect to Claims 4 and 16, Anjiki is silent as to the addition of a rare earth.
Dekker teaches a nodular iron alloy comprising up to 0.01 wt% total of cerium (a rare earth element), which is taught to improve the castability and/or formation of nodular graphite and further teaches that the content of cerium should be limited to avoid negative influences resulting from excessive content of the element. (para. 21).
It would have been obvious to one of ordinary skill in the art to modify the iron alloy of Anjiji in view of Kiyoshi, to add up to 0.1 wt% of Ce, as taught by Dekker, in order to improve the castability of the alloy and/or enhance the formation of nodular graphite.  Additionally, it would have been obvious to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.